ORDER
PER CURIAM.
Defendant, Christopher Polk, appeals from the judgment of convictions, pursuant to jury verdicts, of murder in the first degree, assault in the first degree, two counts of robbery in the first degree, and four counts of armed criminal action. The trial court sentenced defendant in accordance with the punishment assessed by the jury to life imprisonment without possibility of parole on the murder count, life imprisonment on the assault count, imprisonment of twenty-five years each on the robbery counts, and imprisonment of twenty-five years each on the armed criminal action counts, all sentences to run concurrently.
We have reviewed the record on appeal and find that no jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed. Rule 30.25(b).